DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing peak VO2 at maximum effort of patients between about 12 years old and under about 18 years old who had undergone Fontan surgery by administering udenafil or a salt thereof at a total daily dose of about 175 mg, it does not reasonably provide enablement for treating patients of any age, or improving exercise capacity as measured at both peak VO2 and at anaerobic threshold.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claims 31-40 as recited.  “A conclusion of lack of enablement means that, based on the evidence at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.”  MPEP § 2164301(a) (citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).
Applicant’s disclosure may be enabling for increasing peak VO2 at maximum effort of patients between about 12 years old and under about 18 years old who had undergone Fontan surgery by administering udenafil or a salt thereof at a total daily dose of 175 mg, which indicates increasing the patient’s exercise capacity.  That is one aspect of treating such a patient.  However it does not reasonably provide enablement for treating patients of any age who had undergone Fontan operation, or improving exercise capacity at peak VO2 and at anaerobic threshold for any (other than those between about 12 and about 18 years old) patient of SVHD who had undergone a Fontan palliation or surgery.
In re Wands, 858 F.2d 731, 736-40, 8 USPQ2d 1400, 1403-07 (Fed. Cir. 1988), set forth eight factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (MPEP § 2164.01 (a))
a. 	The breadth of the claim: The rejected claims are drawn to methods of treating a single ventricle heart disease (SVHD) patient by administering a total daily dose of 175 mg of udenafil or a pharmaceutical acceptable salt thereof.     
b.	Nature of the invention: The nature of the invention is methods of treating patients of SVHD in those who had undergone a Fontan surgery, by administering 175 mg daily total dose of udenafil or a pharmaceutical acceptable salt thereof in a treatment regimen and/or with daily administration.
Impact of Oral Sildenafil on Exercise Performance in Children and Young Adults After the Fontan Operation—A Randomized, Double-Blind, Placebo-Controlled, Crossover Trial, Circulation, 123:1185-1193 (2011)). There was also an indication that at anaerobic threshold oxygen consumption was improved in two subgroups, suggesting that sildenafil may improve exercise performance in children and young adults with single-ventricle physiology after the Fontan operation.  Rychik (US 2005/0272741) teaches methods for “treating a pediatric patient in need of improved cardiac performance comprising the administration of sildenafil (or vardenafil or tadalafil), said method being effective to improve cardiac function” (claims 1, 6; see title; abstract; paras. 0002, 0012-59).
d.	Level of one of ordinary skill in the art: the level of ordinary skill is high as trained physicians would practice treatment of SVHD.
e.	Level of predictability in the art: the level of predictability in SVHD treatment, including among those who had undergone a Fontan procedure, would be low as the type and severity of SVHD, and presence of any additional morbid conditions or complications would differ widely among individual patients.  For instance as Applicant notes (see parent application 16/146762, Remarks, 9-10, February 19, 2020), use of sildenafil in children, despite Goldberg’s findings discussed above, is not recommended due to its potential risks. 
f.	Amount of direction provided by the inventor:  The disclosure does not provide direction on how to treat any and all symptoms of SVHD, or improving exercise capacity at by peak VO2 and at anaerobic threshold, in patients of any age other than adolescents who had undergone a Fontan procedure.  Udenafil, as a PDE-5 inhibitor, would be expected to reduce 
g.	Existence of working examples:  The disclosure contains limited data tending to support clinical attainment of improving exercise capacity as indicated by peak VO2 at maximum effort.  Applicants disclose exercise testing via peak VO2 values during maximal effort or at anaerobic threshold (para. 0074, US 2019/0030037).  Applicant’s disclosure supports that over a time period of 5 days, the test subjects’ peak VO2 at maximal effort increased modestly for the 87.5 mg twice daily group.  Peak VO2 at anaerobic threshold decreased for the same group, however.  
h. 	Quantity or experimentation needed to make or use the invention based on the content of the disclosure: considering the state of the art as discussed by the references above, particularly regarding the unpredictability of treating wide ranging side effects and disease states of SVHD, and the lack of guidance provided in the specification, the person of ordinary skill at the time of filing would have to engage in significant amount experimentation and ingenuity to practice the invention commensurate in the scope of the claims.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claims 31-40.


Citation of Relevant Art 
Kim, K.-H., et al., Udenafil Improves Exercise Capacity and Left Ventricular Remodeling in Patients with Systolic Heart Failure, J. American College of Cardiology, April 1, 2014, Vol. 63, Issue 12
Kim discloses treating stable, chronic patients of systolic heart failure with udenafil at a dose of 50 mg twice per day for the first four weeks, followed by 100 mg twice daily for the next eight weeks.  The total dose range of 100 to 200 mg includes the 175 mg in the instant claims.  Udenafil treatment increased peak VO2 from baseline and improved 6-minute walk distance whereas the placebo group did not.  Kim does not specifically discuss treating SVHD patient by administering udenafil.

Goldberg, D., et al., Impact of Oral Sildenafil on Exercise Performance in Children and Young Adults After the Fontan Operation.  A Randomized, Double-Blind, Placebo-Controlled, Crossover Trial, Circulation, 2011;123:1185-1193
Goldberg discloses results from a phase II clinical trial, comprising orally administering sildenafil (20 mg three times daily for 6 weeks) to children and young adults at age eight and older (mean age, 18), who have undergone Fontan operation (title; abstract; pp.1185-92).  Improving exercise performance would be encompassed within “treating a single ventricle heart disease (SVHD) patient”.  Goldberg discusses the factors that lead to decreased exercise capacity after Fontan operation, and states “[a] medication capable of decreasing PVR [pulmonary vascular resistance] could result in increased pulmonary blood flow, better cardiac filling, and increased stroke volume, thereby allowing an improved cardiac output response to exercise” 2max)” (p.1186, “Sample size calculation”).  The following are noted as potentially relevant to the present claims.
“There was no significant improvement in oxygen consumption (Figure 1)… [h]owever, there were statistically significant improvements in measures of ventilatory efficiency, including minute ventilation (Figure 2) and respiratory rate (Figure 3)” (p.1188, “Measurements at Peak Exercise”; Figs. 1-3).  

At anaerobic threshold, there was “a suggestion of improved oxygen consumption, although this did not reach statistical significance (Figure 5)” (p. 1189, left col.; Fig. 5).  “In 2 subgroups (those with single left ventricular or mixed ventricular morphology [n=13] and those with BNP [baseline serum brain natriuretic peptide] levels ≥ 100 pg/mL [n=12]), the improvement in oxygen consumption during subrnaxirna1 exercise was statistically significant.” (p. 1190, left-right cols.)  


“Although maximal exercise capacity was unchanged in our study, both respiratory rate and minute ventilation were improved. This suggests that although sildenafil docs not improve maximal oxygen consumption, its most significant effects are to increase ventilatory efficiency (because a smaller minute ventilation is required for CO2 removal) and to improve ventilation-perfusion matching.”  (p. 1191, right col., “Peak exercise”).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,137,128. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of treating patients with single ventricle heart disease for improving exercise capacity at maximum exercise output (VO2 measurement), comprising: administering an effective dose of udenafil, or a pharmaceutically acceptable salt thereof, wherein the effective dose of udenafil, or a pharmaceutically acceptable salt thereof, is about 87.5 mg twice daily or about 175 mg daily.  The ‘128 patent’s claims recite further limitations such as oral administration and adolescent age, which appear in the dependent claims here.  

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,653,698. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to method of treating a patient who has undergone Fontan palliation for improving the patient's exercise capacity as determined by maximum oxygen uptake at maximum exercise output (VO2 measurement), said method comprising: administering to the patient in accordance with a treatment regimen an oral dosage form comprising an effective dose of udenafil, or a pharmaceutically acceptable salt thereof, wherein the effective dose of udenafil, or a pharmaceutically acceptable salt thereof, is about 87.5 mg, and wherein the treatment regimen comprises orally administering the oral dosage form to the human adolescent twice daily.  The ‘698 patent’s claims recite further limitations such as oral administration and adolescent age, which appear in the dependent claims here.  
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615